﻿
Let me at the outset offer my sincere congratulations to Mr. Joseph Garba on his election to the presidency of the General Assembly at its current session. I hope that under his leadership the Assembly will be able to achieve desirable results. To that end, he can rely on the co-operation of the Islamic Republic of Iran.
My thanks go also to Mr. Dante Caputo for his able work during the forty-third session, as well as to the Secretary-General for his untiring efforts at the United Nations and on the international and regional scene.
The demise of Imam Khomeini, the leader of the Islamic world and the founder of the Islamic Republic of Iran - may God be pleased with him - was a tragic loss for the Islamic Republic of Iran, the Islamic world and all freedom-loving people. During many years of relentless struggle, he spared no effort to oppose exploitation, tyranny and injustice. Our people have entered the second decade of their revolution with precious experience gained from 10 years of resistance against aggression, political propaganda and economic pressure, and are now making great strides towards national reconstruction with resolute determination and reliance on the fundamental principles of the Islamic revolution.
As we approach the 1990s, the world is moving towards relaxation of tension both at the global and the regional levels. The international community's efforts to resolve regional conflicts are indeed commendable, but we cannot afford to lose sight of the fact that there remain many unresolved disputes with the potential to threaten international peace and security. The principal cause of the perpetuation of these crises is the domineering policies pursued by the big Powers against the interests of third-world nations. In order to set this situation right, we must therefore alter unjust international relations and give them a basis of justice and respect for international law.
The Non-Aligned Movement has called for the designation of the 1990s as the decade of international law. During that decade Governments and international forums should redouble their efforts to strengthen respect for the rule of law in international relations. History has shown that it is those with power and might who are more prone to violate principles of international law. Unlawful actions by the United States against my country - such as the seizure of out assets, attacks on our oil platforms and the downing of our civilian aircraft - are clear examples of disrespect for legal norms by those who possess power and might. It is our hope that in the next decade, with the efforts of the United Nations and a reassessment by the bio Powers of their behaviour and conduct on the international scene, the ground will he laid for the rule of law.
Political and economic domination have been addressed at length in international forums, but what has not received adequate attention is cultural domination. The world-domineering Powers use cultural domination - a prelude to other forms of domination - to gain political influence and to alienate the nations of the third world from their social and cultural values. Unfortunately, nations that desire to return to their own cultural identity are subjected to severe attacks by the domineering Powers. Decisions by the Organization of the Islamic Conference and the Non-Aligned Movement aimed at countering cultural domination by arrogant Powers in the Islamic world and the third world have ushered in a movement to eliminate that form of domination. Cultural attacks by some Western countries have been carried out as a result of an incorrect assessment of the realities and an underestimate of the strong feelings and beliefs of Muslim nations. During the presidency of France, the European Community can gain its rightful place in its relations with Muslim nations, including the Islamic Republic of Iran, by correcting its past political mistakes and by respecting the principles and social and religious values of Islamic societies. At this point I must address one of the destructive, devastating social tragedies of our time, namely, trafficking in and the production and use of drugs. The international community has rightly devoted special attention and displayed special sensitivity with respect to this problem. Iran is located geographically in a region that provides a link for a major part of the illicit drug trafficking from east to west. That has put a special burden of responsibility on the shoulders of the authorities of the Islamic Republic of Iran with respect not only to the apprehension of international drug traffickers but also to safeguarding the health of our own society. To achieve this aim, we have begun during the past year to close the ways through which illicit drugs are brought into our country, by strengthening co-operation with neighbouring countries and expanding operations to discover and destroy international drug-trafficking networks. Those measures - supplemented by strict laws and heavier punishment for the merchants of death -	have, in a short time, resulted in a considerable reduction in drug trafficking and consumption in Iran. But because of the nature of this phenomenon, an effective campaign against the international mafia of illicit drugs is not possible without international co-operation. Therefore, the Islamic Republic of Iran welcomes international efforts to that end.
In the course of the past year, efforts to gain access to quantitatively larger and qualitatively better weapons have continued unabated, while at the same time multilateral negotiations on disarmament with the ultimate purpose of achieving general and complete disarmament under effective international control have continued with undiminished momentum. It appears, however, that the speed at which weapons are amassed is much faster than the pace of efforts in the field of disarmament. Meanwhile, chemical weapons have become comparable, in terms of their
capacity for mass destruction and their brutal nature, to nuclear weapons, and pose a grave threat to regional and international peace and security, arousing serious concern on the part of the international community.
Eight years of global indifference to the use of chemical weapons against the Islamic Republic of Iran has encouraged some countries such as Iraq to build the largest arsenals of chemical and biological weapons and to improve them qualitatively and quantitatively.
The international community's failure to respond properly to Iraq's repeated use of chemical weapons against its Kurdish citizens, during the war and even after the establishment of the cease-fire, as well as ascertainment of their practical advantages have caused world-wide concern over the increasing escalation of such weapons. The Islamic Republic of Iran, as a country that has suffered the most from the recent use of chemical weapons, is convinced that the ultimate remedy lies in the total destruction of all chemical weapons and that such transitory solutions as the prevention of the proliferation of such weapons will not be effective.
The Islamic Republic of Iran has expanded its efforts in the Conference on Disarmament for the conclusion of a comprehensive convention on the prohibition of the production, development, stockpiling and use of chemical weapons. The principle of universality is an absolute necessity for ensuring the security of States that have been the victims of chemical-weapon use and those that are potentially subject to be threatened by such weapons. The universality of such a convention requires adequate punitive provisions as well as sufficient incentives. Pending the conclusion of the convention all States are bound to abide by the provisions of the 1925 Geneva Protocol on the prohibition of the use of chemical weapons, and delinquent States must be punished immediately after first use.
More than a year has elapsed since the establishment of the cease-fire between Iran and Iraq. With the utmost regret I must declare that, despite 15 rounds of direct talks under the auspices of the United Nations Secretary-General and the with the assistance of his Personal Representative, no step other than the establishment of the cease-fire has been taken for the full implementation of even the first paragraph of Security Council resolution 598 (1987). In paragraph 1 of that resolution, the Security Council demands that
"as a first step towards a negotiated settlement, the Islamic Republic of Iran and Iraq observe an immediate cease-fire ... and withdraw all forces to the internationally recognized boundaries without delay". That paragraph, which is fully in Line with the most fundamental principles of international law, leaves no room for doubt or for self-serving interpretations, since both the cease-fire and withdrawal to internationally recognized boundaries are mandatory measures that need to be taken unconditionally prior to and independent of any negotiations.
On that basis the Secretary-General in his proposed timetable of July and August 1988, envisaged that withdrawal to internationally recognized boundaries should take place within 13 days after the cease-fire. The Islamic Republic of Iran agreed in principle with that timetable, which includes timing and procedure for the implementation of all the provisions of resolution 598 (1987). Iraq, however, refused even to consider that timetable and continued to insist on its prerequisite of direct talks prior to the cease-fire. Even after the announcement of the cease-fire and prior to its establishment, the Secretary-General, in his letter of 16 August 1989 to Iran and Iraq, called upon the two countries to begin withdrawal simultaneously with direct talks.
During the past year Iraq has refused to take the very first step in fulfilment of its obligations under the United Nations Charter and the Security Council resolution, namely, withdrawal from the territory of Iran. On the contrary, Iraq has tried to take advantage of its illegal occupation of the territory of Iran to realize the illegitimate and expansionist ambitions for which it launched a war of aggression against its neighbour. On the other hand, Iraq tries to deceive world public opinion by raising the issue of prisoners of war - a Purely humanitarian issue - and utilizing it in its campaign of deception.
A selective approach to the implementation of the provisions of resolution 598 (1987) is not acceptable. According to the letter of the resolution, withdrawal must take place prior to and independent of negotiations. Nevertheless, out of purely humanitarian considerations we have declared that we stand ready to exchange prisoners of war according to the plan proposed by the
Secretary-General. On the basis of the first plan, all prisoners of war should have been released by 20 November 1988, and according to the October plan all of them should have returned to their homes by the end of 1988. The Islamic Republic of Iran has declared its acceptance in principle to both plans; Iraq has failed to accept either plan.
I should also mention at this point that there is an imbalance in the number of prisoners of war registered by the International Committee of the Red Cross in the two countries. Iraq authorities have up until now admitted the capture of about 45,000 Iranian prisoners of war. Of that number, only 19,000 have been registered, while approximately 50,000 prisoners of war have been registered in the Islamic Republic of Iran, which constitutes the majority of Iraqi prisoners of war. That imbalance needs to remedied soon.
We are prepared to continue direct talks under the auspices of the Secretary-General. It has now become clear that the problem does not lie in the form of the talks or in the lack of confidence between the two countries. The real problem lies in Iraq's refusal to implement the Security Council resolution. As long as there is no serious reaction to this dangerous and illegal stance of Iraq it is highly improbable that we will see progress in the implementation of the resolution, and dwelling on side issues will produce no results. The responsibility is incumbent particularly upon the Security Council, given its commitment in its resolution. However, the world has witnessed with great surprise that the same Security Council that adopted resolution 598 (1987) with much international fanfare has not taken a single step to help with the implementation of that resolution. Rather, it has chosen to watch with total indifference the continued occupation of Iranian territory and the non-implementation of resolution 598 (1987).
Iraq must realize that peace is to the benefit of the two countries and the region. The continuation of the present "no peace no war" situation can gradually move the region towards a resumption of tension. We are earnest and serious in our determination for peace between the two countries and for stability in the Persian Gulf region. We stand ready to implement resolution 598 (1987) without delay and free from preconditions and excuses. The 1 October plan was proposed after long discussion with the two sides and consultation with the Secretary-General. We accepted that plan despite our comments solely to help the Secretary-General discharge his duties in the implementation of the resolution and because of our confidence in him. Iraq, however, has so far refused to accept the plan. We welcome the visit of Mr. Eliasson, the Secretary-General's Personal Representative, to the two countries. But if those efforts do not lead within a reasonable time to a change in Iraq's stance, other measures must be contemplated.
I now wish to touch upon a number of points regarding peace and security in the sensitive and strategic region of the Persian Gulf. Without doubt the security of that region is closely linked to international peace and security. We believe that durable peace and security should be provided by the States of the region, without foreign interference.
Common religious, cultural and economic grounds among the Persian Gulf countries provide the essential motivation for their greater solidarity as well as the needed strength and power for the maintenance of security in the region without the presence or interference of foreign Powers.
The Islamic Republic of Iran desires to expand bilateral relations with the countries of the region on the basis of mutual respect for legitimate rights and interests, and endeavours to provide a solid foundation for a durable peace and security without the presence and interference of foreign Powers in the Persian Gulf.
The complete withdrawal of Soviet forces from Afghanistan was welcomed by us and by the international community. The Islamic Republic of Iran has consistently insisted on the indisputable right of the people of Afghanistan to self-determination aid to choose their future form of government. While declaring anew our support for the struggle of the Muslim people of Afghanistan, we stress the need for the creation of an Islamic, popular aid non-aligned government that will be free of foreign interference and friendly to all its neighbours, a government which can be realized only with the unity of all segments of the Muslim people of Afghanistan. We shall continue to exert our utmost effort towards that end. We will continue, as we have done in the past, with humanitarian assistance to Afghan refugees in keeping with our Islamic and humanitarian responsibility. We hope, however, that with the final resolution of the Afghanistan problem and an improvement in social and political conditions the road will be paved for the honourable and voluntary repatriation of refugees aid displaced persons.
Last year the oppressed people of Palestine and Lebanon witnessed important and extensive developments. The uprising of the Muslim people of Palestine in the West Bank and on the Gaza Strip, which has lasted for more than 20 months, and other resistance movements of the Palestinians, are a natural consequence of neglecting the inalienable rights of the people of this land. The people of Palestine continue to resist validly and resolutely in the face of the aggressive and criminal practices of the Quds-occupier regime which seeks brutally to suppress the uprising by beating, killing and torturing a large number of revolutionaries. The continuation of this uprising has shown that under no circumstances will the Muslim people of Palestine be ready to accept compromises on their inalienable rights.
If the international community seeks to find a solution to this crisis and to bring about peace and security in the Middle East, it should realize that the only viable remedy lies in the full restoration of the rights of Palestinians, or, in other words, the liberation of the occupied territories the establishment of an independent State in the entire territory of Palestine. Any solution that falls short of meeting the legitimate aspirations of the people of Palestine cannot guarantee peace and security in this region.
Expansionist acts of aggression by the Zionist regime have widened the scope of the crisis also to Lebanon. The occupation of southern Lebanon, the creation of instability in the region, the suppression of Lebanese and Palestinian resistance groups, the abduction of persons and personalities such as Sheikh Abdul Al-Karim Obeid, and the use of puppets and mercenaries have contributed to further aggravation of the crisis in Lebanon, a country that has already suffered destruction. As if that were not enough, Iraq has also fanned the flames of a destructive civil war in Lebanon by pouring armaments into that country, adding to the number of human losses and subjecting that nation to the peril of partitioning. While emphasizing independence and territorial
Reassuring developments on the world scene and an improvement in the international political climate concerning some of the problems and crises that I have touched upon have thrust the international community into an  era of anxiety  tempered by hope. Weathering this era and easing these anxieties will depend to a large extent on the far-reaching and serious efforts made by international forums and in particular by the United Nations.
1 hope this session will see significant, practical and effective steps taken towards the attainment of those goals.
